DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because of the following informalities:  Claim 1, lines 15-16 recites, “a counter that counts a number of outputs from the overcurrent detecting signal”, which should be corrected to clarify the limitation that is being counted by the counter. Claims 2-12 depend from objected Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a predetermined time interval” in line 6. It is indefinite whether the same limitation recited in lines 17-18 or a different limitation is being referred. For examination purposes, a different/any predetermined time interval is considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-14, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2016/0308524) in view of Kawata (US 2014/0016240).
Claim 1, Inoue discloses a driver circuit having an overcurrent protection function (Figures 1-48), the circuit comprising:
an output transistor (comprising main transistor 5 of 1A, Figures 1-2 for example) that supplies output current to a load (LOAD connected to output node Nt, Figure 1); 
a control signal generating circuit that outputs a pulse width modulation (PWM)  control signal (comprising part of 21, 23 outputting FL, FH, Figure 1), the PWM control signal controlling turning ON and OFF of the output transistor (Paragraphs 87); 
a current detecting circuit (comprising sense transistor 5s of 1A, 7A, Figure 1) that detects a current flowing through the output transistor (Paragraph 81, “….Each of the sense resistors 7A and 7B along with a current detection unit 25 (to be described later) forms current detection device”, Paragraph 89, “…corresponding to a current flowing through the semiconductor element 1B based on a sense voltage VSL applied to the sense resistor 7B”); 
an overcurrent detecting circuit (comprising 25 in IC 24A, Figure 1) that outputs a overcurrent detecting signal (output of 25, Figure 1) when a value of the current detected by the current detecting circuit exceeds a predetermined threshold value (Paragraph 90, “…. During a time period for which the PWM signal FL is at an H level, when the current of the semiconductor element 1B flowing in a forward direction of the diode device 6 is greater than or equal to a current threshold value It…”), 
a control circuit that generates a signal indicating an overcurrent state (comprising 1039, part of 1027 in Figure 35).
Inoue does not disclose a counter that counts a number of outputs from the overcurrent detecting signal; and the signal indicating overcurrent state being when a 
Kawata discloses a driver circuit having an overcurrent protection function (Figures 4, 8, 12, Abstract) including a counter (comprising 61, 66, Figure 12) that counts a number of times an overcurrent detecting signal is outputted from an overcurrent detection circuit (det1 in Figure 8 input to 61 via OR gate 60 in Figure 12) and outputs a signal indicating overcurrent state when a count value of the counter exceeds a predetermined number within a predetermined time interval (SDN output from 61, Figure 12, Abstract, “……configured to count the number of times by which the first signal is output from the first overcurrent detector within a predetermined time interval, and to output a shut-down signal to stop an operation of the driver circuit as a value of the count reaches a predetermined value)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the driver circuit of Inoue, a counter as taught by Kawata, such that a predetermined time interval and count can be set in relation to the PWM signal in the combination to allow sufficient time for overcurrent determination to prevent false detection of the overcurrent and reduce unintended shutting down of the drive transistor.
Regarding Claim 2, combination of Inoue and Kawata discloses the driver circuit having the overcurrent protection function according to Claim 1, further comprising an interval setting circuit that outputs (comprising 27 in IC  24A, Figure 1), in response to the PWM control signal and overcurrent detecting signal, an output signal that turns ON the output transistor after a predetermined time interval from a timing at which the 
Regarding Claim 3, combination of Inoue and Kawata discloses the driver circuit having the overcurrent protection function according to Claim 1, wherein the predetermined time interval is set to a time interval that is longer than a value obtained by multiplying a period of the PWM control signal by a predetermined number (the PWM control signal FL, FH in Figure 5 of Inoue having a period, and Kawata, in Figures 12, 13A-F show setting the predetermined time interval longer than a value obtained by multiplying a period of the PWM control signal by a predetermined number).
Regarding Claim 4, combination of Inoue and Kawata discloses the driver circuit having the overcurrent protection function according to Claim 1, wherein the predetermined time interval is set by a total time interval of a state where the PWM control signal turns ON the output transistor, and the predetermined time interval starts from a timing at which the overcurrent detecting signal is detected (the PWM control signal FL, FH in Figure 5 of Inoue having a period, and Kawata, in Figures 12, 13A-F time interval TD, TE).

Regarding Claim 5, combination of Inoue and Kawata discloses the driver circuit having the overcurrent protection function according to Claim 1, wherein when the overcurrent detecting signal is not counted at the predetermined number of times within the predetermined time interval, the control circuit supplies, to the counter, a signal that resets the count value (Figures 12-13 of Kawata in the combination shows the reset signal, Figure 13C).
Regarding Claim 6, combination of Inoue and Kawata discloses the driver circuit having the overcurrent protection function according to Claim 3, wherein the interval setting circuit outputs the output signal after a time interval corresponding to a period of the PWM control signal (Inoue, Figures 35-36).
Claim 7 recites the same limitation as Claim 3 except for the dependency to Claim 2. Therefore, Claim 7 is rejected at least for the same reasons as for Claim 3. 
Regarding Claim 8, combination of Inoue and Kawata discloses the driver circuit having the overcurrent protection function according to Claim 1, wherein when the count value reaches the predetermined number, the control circuit supplies, to the counter, a signal that resets the count value (counter 61 receives reset signal RST1 in Figure 12 of Kawata in the combination).
Regarding Claim 9, combination of Inoue and Kawata discloses the driver circuit having the overcurrent protection function according to Claim 1 wherein in response to the signal indicating the overcurrent state, the control signal generating circuit outputs the PWM control signal that turns OFF the output transistor (Kawata in the combination generates signal that turns OFF the output transistor).
Claim 10, combination of Inoue and Kawata discloses the driver circuit having the overcurrent protection function according to Claim 1, wherein the current detecting circuit includes a second transistor that is connected in parallel to the output transistor to constitute a current mirror circuit along with the output transistor (Inoue, Figure2 shows the sense transistor 5a in parallel with the output transistor 5 in elements 1A, 1B).
Regarding Claim 11, combination of Inoue and Kawata discloses the driver circuit having the overcurrent protection function according to Claim 1, wherein the interval setting circuit includes: a capacitor (1045, Figure 36) that is charged by a constant current (1046, Figure 36); and a switch (1044, Figure 36) that discharges, in response to the overcurrent detecting signal, electric charge charged in the capacitor (Paragraph 253).
Claims 13, 17 basically recite a method corresponding to the drive circuit having an overcurrent protection function of Claims 1, 2 respectively. Therefore, Claims 13, 17 are rejected at least for the same reasons as for Claims 1, 2 respectively.
Claims 15 and 14, 16 basically recite the method steps corresponding to the drive circuit having an overcurrent protection function of Claims 3 and 4 respectively. Therefore, Claims 15 and 14, 16 are rejected at least for the same reasons as for Claims 3, 4 respectively.
Regarding Claim 19, combination of Inoue and Kawata discloses the method of the driver circuit having the overcurrent protection circuit according to Claim 13, further comprising: when the count value reaches the predetermined value, resetting the count 
Claims 18, 20 basically recite a method corresponding to the drive circuit having an overcurrent protection function of Claims 5, 9 respectively. Therefore, Claims 18, 20 are rejected at least for the same reasons as for Claims 5, 9 respectively.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2016/0308524) in view of Kawata (US 2014/0016240) and Dharmalinggam et al. (US 10,763,738).
Regarding Claim 12, combination of Inoue and Kawata discloses the driver circuit having the overcurrent protection function according to claim 1, further comprising: a PWM generating circuit configured to: generate a PWM signal (comprising 22 in Figure 1 of Inoue). Combination of Inoue and Kawata does not specifically disclose the PWM signal generating being in accordance with a result of comparison between a reference voltage and a feedback voltage of an output voltage supplied to the load; and supply the generated PWM signal to the control signal generating circuit. 
Dharmalinggam discloses a power converter (Figure 1, Abstract) comprising a PWM generating circuit (comprising 108, 112, 109, Figure 1) configured to generate a PWM signal (PWM output of 108, Figure 1) in accordance with a result of comparison between a reference voltage (Vref input to 109, Figure 1) and a feedback voltage of an output voltage supplied to a load (Vfb of Vout of load 101 to comparator109, Figure 1, Abstract); and supply the generated PWM signal to a control signal generating circuit (PWM to 107, 106, Figure 1). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 2018/0337599) discloses switching voltage regulators and power converters comprising PWM generating circuit (Figure 4) including comparator receiving feedback voltage at the output of a load; Takahashi et al. (US 2010/0134939) discloses a power supply controller (Figure 13) comprising overcurrent detecting circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 9/07/2021